NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

RIXEY M. LONDON,
Petition,er,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3076

Petition for review of the Merit Systems Pr0tection
Board in case no. DCESI5H110951-I-1.

ON MOTION

ORDER

The General Services Adininistration moves to
recaption to name the Merit Systems Protection Board as
respondent

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,

LONDON V. MSPB 2

the Board dismissed London’s appeal for lack of jurisdic-
tion. Thus, the Board is the proper respondent in this
petition for review.

Accordingly,
IT lS ORDERED THATZ
The motion is granted. The revised official caption is

reflected above. The Board’s responsive brief is due
within 21 days of the date of filing of this order.

FOR THE COURT

MAY 1 6 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

ccc Rixey M. London
Michelle Milberg, Esq.
David Brooks, Esq. (Informal Brief Encl0sed)

s21

FlLED
.s. cuua‘r ol= APPEALs ron
u THEFEnEnALcuaclnT

MAY 1 62012
.»Anunaa¢\iv
amax